Citation Nr: 9933166	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  95-09 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for deviated nasal 
septum.

2.  Entitlement to a rating in excess of 10 percent for 
bursitis and supraspinatus tendonitis of the right shoulder.

3.  Entitlement to a rating in excess of 10 percent for 
chondromalacia patella and patellofemoral pain syndrome, left 
knee.

4.  Entitlement to a rating in excess of zero percent for 
bilateral high frequency hearing loss.

5.  Entitlement to a rating in excess of 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The record shows that the veteran had verified active service 
from February 1979 to June 1994.  He had more than four years 
and seven months of prior active service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in pertinent part of 
which the regional office (RO) denied entitlement to service 
connection for deviated nasal septum, and assigned zero 
percent ratings for service-connected disability from right 
shoulder subacromial bursitis and supraspinatus tendonitis, 
chondromalacia patella and patellofemoral syndrome of the 
left knee, right ear hearing loss, and right ear tinnitus.  
In subsequent rating action(s) (hearing officer decision), 
the ratings for the veteran's right shoulder disorder, his 
left knee disorder, and his tinnitus were increased to 10 
percent.  The issues of entitlement to increased ratings for 
those disabilities remain before the Board on appeal.  Cf. AB 
v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

During the pendency of his appeal, the veteran was granted 
entitlement to service connection for a left shoulder 
disorder, a right knee disorder, a bilateral foot disorder, a 
low back disorder, and sinusitis.  The grant of service 
connection satisfied his appeal with respect to the RO's 
denial of service connection for such disabilities.  The 
ratings assigned for the associated disabilities are not a 
related matter and are not the subjects of this appeal.  See 
Grantham v. Brown, 114 Fed. 3d 1156 (1997).

The issues of entitlement to service connection for deviated 
nasal septum and higher ratings for hearing loss, a right 
shoulder disorder, and a left knee disorder are the subjects 
of the Remand part of this decision.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter referred to as the 
Court) held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
laws and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The record contains no evidence that the veteran has 
disability from deviated nasal septum due to trauma.

2.  The veteran's disability from tinnitus is manifested by 
subjective complaints of a mild, constant, high-pitched noise 
in both ears which masks some sounds.

CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
deviated nasal septum is not well grounded.  38 U.S.C.A. 
§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  The criteria for a rating in excess of 10 percent for 
tinnitus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.87, Diagnostic 
Code 6260 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Deviated Nasal Septum

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claim of entitlement to service connection for 
deviated nasal septum is not well grounded.  Although the RO 
did not specifically state that it denied the veteran's claim 
of entitlement to service connection for deviated nasal 
septum on the basis that it was not well grounded, the Board 
concludes that this error was not prejudicial to the 
claimant.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(deciding that the remedy for the Board's deciding on the 
merits a claim that is not well grounded should be 
affirmance, on the basis of nonprejudicial error).  While the 
RO denied service connection on the merits, the Board 
concludes that denying the claim because the claim is not 
well grounded is not prejudicial to the appellant, as the 
appellant's arguments concerning the merits of the claim 
included, at least by inference, the argument that sufficient 
evidence to establish a well-grounded claim is of record.  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning whether or not the claim is well 
grounded.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOPCGPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 
8 Vet.App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in the claims form he 
completed, in its notice of rating decision dated in November 
1994, and in the statement of the case, the hearing officer's 
decision dated in April 1995, and the supplemental statement 
of the case.  The discussion below informs the veteran of the 
types of evidence lacking, and which he should submit for a 
well-grounded claim.  Unlike the situation in Robinette, in 
this case the veteran has not advised VA of the existence of 
any particular evidence which, if obtained, would render his 
claim well-grounded.

Service medical records show that at the time of a September 
1974 medical examination, the veteran had a deviated nasal 
septum.  The airway was described as adequate.  The disorder 
was not considered to be disqualifying.  Subsequently dated 
service medical records do not show complaints, diagnoses or 
treatment associated specifically with the veteran's deviated 
nasal septum.  Such records contain no indication that the 
veteran sustained trauma to the structures of his nose.  In a 
report of medical history given at the time of his medical 
examination for separation from service, the veteran denied a 
history of nose trouble.  An examiner reported that the 
veteran's nose was clinically normal.

When the veteran testified before a hearing officer in 
February 1995, he denied having ever had trauma to his nose.

When the veteran's nose was examined during a VA examination 
in September 1994, there was a marked deviation to the right 
with complete right-sided obstruction.  During a VA 
examination in March 1995, the nasal mucosa were boggy and 
erythematous-symptoms reportedly consistent with allergy.  
The pertinent diagnosis was deviated septum.  X-rays were 
consistent with acute and chronic maxillary sinusitis.  The 
veteran testified in July 1999 that he took Seldane to 
alleviate nasal congestion.  He experienced good relief from 
the medicine.  He did not indicate that he had sustained 
trauma to his nose.

The RO denied the veteran's claim of entitlement to service 
connection for deviated nasal septum in the context of former 
Diagnostic Code 6502.  Under that Diagnostic Code, a rating 
is assigned only when the nose disorder is due to trauma.  
The revised rating criteria also provides for the rating of 
deviated nasal septum due to trauma only.  As the record 
contains no evidence that the veteran's deviated nasal septum 
is due to trauma, either prior to or during his active 
military service, the Board finds that the second element of 
the Caluza analysis is not satisfied.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (no current disability 
when minimum rating criteria for hypertension not present).  
There is no evidence of an in-service traumatic injury to the 
veteran's nasal septum.  Therefore, the Board concludes that 
the claim of entitlement to service connection for deviated 
nasal septum is not well grounded.

II.  Tinnitus

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
from tinnitus within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  VA utilizes a rating schedule which is used 
primarily as a guide in the evaluation of disabilities 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.1 (1999).  It is essential, both in the examination and in 
the evaluation of disability, that each disability be viewed 
in relation to its history.  38 C.F.R. § 4.1 (1999).

In a medical survey dated in September 1984, the veteran 
reported having ringing in his ears.  An examiner elaborated 
that the veteran did not experience "true ringing," but had 
occasional echo in his ears which came and went infrequently.  
At the time of his medical examination for separation from 
service, the veteran denied a history of ear trouble and 
hearing loss.  No diagnosis pertinent to tinnitus was 
reported.

During the VA audiology examination in March 1994, the 
veteran reported that he began to experience a faint, 
constant, high pitched tinnitus in his right ear in 1988 or 
1989 which had continued.

The veteran testified in February 1995 that he continued to 
have a constant, high-pitched, noise in both ears which 
masked other sounds, although more so in the right ear.  In 
an April 1995 rating decision, a hearing officer awarded a 
higher rating of 10 percent, effective from the date of the 
day following the veteran's separation from service.  The 
hearing disorder was rated utilizing former Diagnostic Code 
6260.  Under that diagnostic code, persistent tinnitus as a 
symptom of head injury, concussion, or acoustic trauma is 
rated 10 percent disabling.  The criteria for rating tinnitus 
were changed effective June 10, 1999.  Under the revised 
rating criteria, recurrent tinnitus is rated 10 percent 
disabling.  No higher rating is provided under either the 
former or revised rating criteria.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provides otherwise or permits the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so. Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In Rhodan v. West, 12 Vet. App. 55 (1998), the Court 
held that the Board could not apply the revised rating 
schedule criteria prior to the effective date of the revised 
regulations, despite the liberalizing law rule stated in 
Karnas.  

The Court has also held that when the Board addresses in its 
decision a question that has not yet been addressed by the 
RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he has been given an 
adequate opportunity to actually submit such evidence and 
argument and, if not, whether he has been prejudiced thereby, 
and whether the statement of the case provided the claimant 
fulfills the regulatory requirements.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See 38 C.F.R. § 19.29.

In this case, the Board finds that the veteran has not been 
prejudiced by the RO's failure to consider the veteran's 
disability from tinnitus in the context of both the former 
and revised rating criteria, as he is currently rated at the 
highest schedular evaluation assignable under either 
criteria.  For the same reason, one regulation is not more 
favorable than the other.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  The 10 percent rating under 
Diagnostic Code 6260 anticipates constant, recurrent 
tinnitus.  Although no higher rating is assignable, the Board 
finds no evidence of an exceptional disability picture in 
this case.  The veteran has not required hospitalization or 
frequent treatment for tinnitus, nor is it shown that the 
disorder otherwise so markedly interferes with employment as 
to render impractical the application of regular schedular 
standards.  Rather, for the reasons noted above, the Board 
concludes that extraschedular consideration under 38 C.F.R. 
§ 3.321(b) is not warranted in this case.  The RO's failure 
to discuss extraschedular consideration and to refer the 
claim for assignment of such a rating as provided in the 
regulation was not prejudicial to the appellant in light of 
the Board's findings on that issue.


ORDER

Service connection for deviated nasal septum is denied.

A rating higher than 10 percent for tinnitus is denied.


REMAND

Effective June 10, 1999, the regulations pertaining to the 
rating of hearing loss disability were revised.  It does not 
appear from a review of the record that the RO has considered 
the veteran's hearing loss disability in the context of the 
revised regulations.  See Karnas, supra.

Further, the veteran's disability from hearing loss has not 
been assessed for compensation purposes since September 1994.  
His disabilities from a right shoulder disorder and a left 
knee disorder have not been medically evaluated for 
compensation purposes since March 1995.  He testified in July 
1999 that his disabilities has worsened in the intervening 
years.  He also testified that he had been treated recently 
for the left knee disorder and that he had undergone a 
hearing test at a VA medical center within one year and was 
told that his hearing had worsened.

A remand of these matters is necessary to complete the 
record.  Pursuant to this remand, the RO will be scheduling 
VA examinations.  The veteran is hereby notified that it is 
his responsibility to report for the examinations and to 
cooperate in the development of the claim, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (1999).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
his service-connected hearing loss and 
right shoulder and left knee disorders.  
The RO should take all necessary steps to 
obtain any pertinent records which are 
not currently part of the claims folder, 
including records of his treatment at 
Keesler Air Force Base, and the VA 
medical center at New Orleans, Louisiana, 
and associate them with the claims 
folder.

2.  The veteran should be afforded a VA 
examination to assess the degree of 
disability associated with his right 
shoulder and left knee disorders.  All 
indicated tests and diagnostic studies 
must be performed, including range of 
motion studies and X-rays.  The examiner 
should comment on the effects that pain, 
weakness, excess fatigability, 
incoordination, and/or instability, if 
found, have on function of the affected 
joint or joints.  The claims folder 
should be made available to and reviewed 
by the examiner.

3.  The veteran should be afforded a VA 
examination to assess the degree of 
disability associated with his hearing 
loss.  All indicated tests and diagnostic 
studies must be performed.  The claims 
folder should be made available to and 
reviewed by the examiner.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and re-evaluate the veteran's 
service-connected disability from hearing 
loss, a right shoulder disorder, and a 
left knee disorder.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals







